OPINION OF THE COURT
PER CURIAM.*
This appeal has been taken from the dismissal with prejudice of a fourth amended complaint for failure to state a cause of action upon which relief could be granted.
The claim is contractual. We agree with the district court that the appellant failed, after ample opportunity to amend his complaint, adequately to allege facts which would make the appellee either an original party to the contract in suit or a party by reason of ratification of an originally unauthorized undertaking of another on his behalf.
The judgment will be affirmed.

 Although Judge Van Dusen was present during the argument of the above case, he did not take uart in its decision.